DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 – 6, 8 – 9, 12 – 13, 15 – 16 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7, 10 - 11, 14 and 17 -18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application No. 2020/0334615 (Benjamin et al.).
With respect to claims 1 – 3, 7, 10 - 11, 14 - 15 and 17 -18.  Please note paragraphs 0004 – 0009, 0014, 0027, 0031 0035, 0038, 0042 – 0043.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Note the Figs. and Abstract of the additional references cited on
the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -
272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 -7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03Dec2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652